BNY MELLON FUNDS TRUST CERTIFICATE OF AMENDMENT Establishment and Designation of Classes of Shares of Beneficial Interest The undersigned, being a Vice President and Assistant Secretary of BNY Mellon Funds Trust, a Massachusetts business trust (the "Trust"), DOES HEREBY CERTIFY that, pursuant to the authority conferred upon the Trustees of the Trust by Article III, Section 1 of the Trust's Amended and Restated Declaration of Trust dated June 5, 2000 (the "Declaration of Trust"), and by the affirmative vote of a majority of the Trustees at a meeting held on March 8, 2017, the Trust's Board of Trustees designated a new class of Shares (as that term is defined in the Declaration of Trust) of beneficial interest of BNY Mellon Income Stock Fund (the "Fund"), a series of the Trust, as set forth below: 1. The new class of Shares established and designated by the Trust's Board of Trustees are "Class T" shares the Fund. 2. The existing classes of Shares of the Fund continue to be designated as "Class A" shares, "Class C" shares, "Class I" shares, "Class Y" shares, "Class M" shares and "Investor" shares. 3. Class A shares, Class C shares, Class I shares, Class Y shares, Class M shares, Investor shares and Class T shares shall each be entitled to all of the rights and preferences accorded to Shares of the Fund under the Declaration of Trust. 4. The purchase price of Class A shares, Class C shares, Class I shares, Class Y shares, Class M shares, Investor shares and Class T shares of the Fund, the method of determining the net asset value of such classes of Shares and the relative dividend rights of holders of such classes of Shares shall be established by the Trustees of the Trust in accordance with the provisions of the Declaration of Trust and shall be set forth in the Trust's Registration Statement on Form N-1A under the Securities Act of 1933 and the Investment Company Act of 1940 as in effect at the time of issuance of such Shares. The undersigned further certifies that, as amended hereby, the Board of Trustees of the Trust has duly authorized the following series of the Trust and designated the following classes thereof: Name of Series Classes of Shares BNY Mellon Asset Allocation Fund Class M Investor BNY Mellon Bond Fund Class M Investor BNY Mellon Corporate Bond Fund Class M Investor BNY Mellon Emerging Markets Fund Class M Investor BNY Mellon Focused Equity Opportunities Fund Class M Investor BNY Mellon Income Stock Fund Class M Investor Class A Class C Class I Class Y Class T BNY Mellon Intermediate Bond Fund Class M Investor BNY Mellon International Appreciation Fund Class M Investor BNY Mellon International Equity Income Fund Class M Investor BNY Mellon International Fund Class M Investor BNY Mellon Large Cap Market Opportunities Fund Class M Investor BNY Mellon Large Cap Stock Fund Class M Investor BNY Mellon Massachusetts Intermediate Municipal Bond Fund Class M Investor BNY Mellon Mid Cap Multi-Strategy Fund Class M Investor BNY Mellon Government Money Market Fund Class M Investor BNY Mellon Municipal Opportunities Fund Class M Investor BNY Mellon National Intermediate Municipal Bond Fund Class M Investor BNY Mellon National Municipal Money Market Fund Class M Investor BNY Mellon National Short-Term Municipal Bond Fund Class M Investor BNY Mellon New York Intermediate Tax-Exempt Bond Fund Class M Investor BNY Mellon Pennsylvania Intermediate Municipal Bond Fund Class M Investor BNY Mellon Short-Term U.S. Government Securities Fund Class M Investor BNY Mellon Small Cap Multi-Strategy Fund Class M Investor BNY Mellon Small/Mid Cap Multi-Strategy Fund Class M Investor BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund Class M Investor IN WITNESS WHEREOF, the undersigned has executed this Certificate of Amendment this _7th day of March, 2017. BNY MELLON fundS TRUST By: /s/ Jeff Prusnofsky Name: Jeff Prusnofsky Title: Vice President and Assistant Secretary STATE OF NEW YORK ) : ss.: COUNTY OF NEW YORK ) On this 7th day of March, 2017, before me personally came Jeff Prusnofsky, to me personally known, who, being by me duly sworn, did say that he is a Vice President of the above-referenced Trust and who duly acknowledged to me that he had executed the foregoing instrument as his free act and deed on behalf of the Trust. /s/ Loretta Johnston Notary Public 2
